As filed with the Securities and Exchange Commission on July 5 , 2011 Registration No. 333- 172944 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Aluminum Foil, Inc. (Exact name of registrant as specified in its charter) Nevada 000- 3350 27-1805188 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Building No. 35, No. 1 Cui Zhu Street, High-tech Development Area, Zhengzhou City, Henan Province, China (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CSC Services of Nevada, Inc. 2215 B. Renaissance Drive Las Vegas, NV 89119 (800)927-9800 (Name, address, including zip code, and telephone number, including area code, of agent for service) It is respectfully requested that the Securities and Exchange Commission send copies of all notices, orders and communications to: William N. Haddad DLA Piper LLP (US) 1251 Avenue of the Americas New York, NY10020 Approximate date of commencement of proposed sale to public:as soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Acceleratedfilero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock 10,100,000Shares $ $ $ Total $ $ (1)Estimated solely for the purpose of calculating the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, DATED, 2011 The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 10,100,000 Shares China Aluminum Foil, Inc. Common Stock This prospectus relates to the resale, by the selling shareholders identified in this prospectus, of up to 10,100,000 shares of our common stock issued to the selling shareholders. We will not receive any proceeds from the sale by the selling shareholders of these shares.We are paying the cost of registering the shares covered by this prospectus as well as various related expenses.The selling shareholders are responsible for all discounts, selling commission and other costs related to the offer and sale of their shares.If required, the number of shares to be sold, the public offering price of those shares, the names of any broker-deals and any applicable commission or discount will be included in a supplement to this prospectus, called a prospectus supplement. The Selling shareholders are offering up to 10,100,000 shares of common stock.The selling shareholders will offer their shares at $2.00 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $.We will not receive any proceeds of the sale of these securities. The selling shareholders and any participating broker-dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act, in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the share purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Our common stock is not traded on any exchange. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board once our shareholders have free trading shares; however, there is no guarantee that we will obtain a listing. Investing in our common stock is highly speculative and involves a high degree of risk. You should carefully consider the risks and uncertainties in the section entitled “Risk Factors” beginning on page 6 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2011. Table of Contents TABLE OF CONTENTS SUMMARY 1 THE OFFERING 4 SUMMARY CONSOLIDATED FINANCIAL DATA 4 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 12 PRICE RANGE OF OUR COMMON STOCK 12 DIVIDEND POLICY 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 BUSINESS 25 MANAGEMENT 35 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 PRINCIPAL SHAREHOLDERS 39 SUMMARY COMPENSATION TABLE (1) 40 SELLING SHAREHOLDERS 41 DESCRIPTION OF SECURITIES TO BE REGISTERED 43 PLAN OF DISTRIBUTION 44 LEGAL MATTERS 45 EXPERTS 45 INTERESTS OF NAMED EXPERTS AND COUNSEL 45 WHERE YOU CAN FIND MORE INFORMATION 45 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE INDEX TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-5 POWER OF ATTORNEY II-5 -i- Table of Contents Unless the context otherwise requires,the terms “we,” “us,” “our,” “China Aluminum,” and “the Company” refer to China Aluminum Foil, Inc., a Nevada corporation, and its consolidated subsidiaries.References to “dollars” and “$” are to United States dollars.Any logos or trademarks mentioned in this prospectus are the property of their respective owners. You may rely only on the information contained in this prospectus. We have not authorized anyone to provide information or to make representations not contained in this prospectus. This prospectus is neither an offer to sell nor a solicitation of an offer to buy any securities other than those registered by this prospectus, nor is it an offer to sell or a solicitation of an offer to buy securities where an offer or solicitation would be unlawful. Neither the delivery of this prospectus, nor any sale made under this prospectus, means that the information contained in this prospectus is correct as of any time after the date of this prospectus. -ii- Table of Contents SUMMARY This summary provides a brief overview of selected information from this prospectus and the documents incorporated by reference into this prospectus and does not contain all of the information you should consider in making your investment decisionThis summary may not contain all of the information that may be important to you. Please carefully read the entire prospectus, including the information under the heading “Risk Factors” and our financial statements and the related notes incorporated by reference into this prospectus, before making an investment decision. Overview We were incorporated in the State of Nevada on January 29, 2010 as AJ Acquisition V, Inc. Since inception , we have been engaged in organizational efforts and obtaining initial financing. Our initial business purpose was to seek the acquisition of or merger with, an existing company.On November 8, 2010 we filed an amendment to our articles of incorporation to change our name to China Aluminum Foil, Inc., and on November 8, 2010 we entered into, and closed, a share exchange agreement with Lucky Express, now our wholly owned subsidiary. Prior to the share exchange with Lucky Express, we were a shell company with no business operations. Current Business Upon acquiring Lucky Express pursuant to the share exchange, we adopted the business of Lucky Express.We are mainly engaged in the development, production and distribution of various aluminum foils to domestic and overseas markets. Our aluminum foil products can be widely used in multiple industries for different purposes. Currently a majority of our products are used for household daily consumption and container production. However, we intend to expand into other high potential business segments, such as cigarette packaging, pharmaceutical packaging and electronic components. We have one production line with an annual capacity of approximately 20,000 metric tons. We plan to build or rent another production line to expand our capacity. Due to long-term efforts to streamline production process and reduce wastage and pollution during production, we were recognized as one of the “High Tech New Star Enterprises” in Henan province. We are also recognized for our strong R&D capabilities in the aluminum foil industry in central China. Principal Products Aluminum foil is a paper-thin sheet of rolled aluminum that can be torn easily and used to wrap and store food, in art, decoration, insulation and in heat exchangers. Because aluminum foil is paper-thin, the foil is extremely pliable and can be bent or wrapped around objects with ease. In North America, aluminum foil is sometimes alternatively called al-foil or alu-foil. We develop and manufacture various types of aluminum foils. The production of aluminum foil involves a complex production process and requires advanced technology and equipment.The principal products made by the Company range from 0.005mm to 0.08mm in thickness.We purchase raw aluminum with thickness of 0.3mm and produce different types of aluminum foil by rolling process. Currently our products mainly fall into two product segments: aluminum foil used by households for daily consumption and aluminum foil used for the production of containers such as meal boxes, cake cups, as well as many other applications. Our Strengths: SuperiorQuality of Aluminum Foil The quality of our products has consistently been rated the highest among aluminum foil customers in China. Our product aluminum foil is manufactured using our licensed patented manufacturing technology, which was awarded Scientific Advancement Awards by Zhengzhou Municipal Government in 2007 and obtained official recognition by Henghan Province Scientific Technological Result in 2006. The licensed patented manufacturing technology enables us to produce aluminum foil of superior quality, in term of strength and price competitiveness, than our competitors.Moreover, we are one of the few manufacturers in China who can manufacture aluminum foil with a thickness of 0.005mm or less. -1- Table of Contents Large and Diverse Customer Base Across Several Markets and Industries Our products are in demand in a broad range of markets and industries. We believe this insulates us from any concentration risk or dependence on a certain industry.A downturn in one industry may be made up for by increased demand in another industry which purchases our products. We sell our products to various industries, including, the appliance, manufacturing, telecommunications, food packaging industries. Our Cost Structure is Lower than the Average Cost Structure of our Competitors Our location, method of manufacture and our transportation costs allow us to maintain a cost structure that is lower than the average cost structure of our competitors. All of our manufacturing equipment is made in China with close collaboration with the equipment supplier which allows us to manufacture our products at a low cost. In addition, we are located in Zhengzhou, Henan Province, China which has one of the largest bauxite ore reserves in China, allowing us to transport products and supplies cost efficiently. We transport materials and products directly from the production facilities of a nearby company which allows us to limit our transportation costs. Proven Track Record of Growth We have had very strong annual growth of 158.8% through our first two years of operation and production of aluminum foil.We have a strategic plan which we believe will allow us to continue this growth by expanding our production capacity and introducing higher margin products. Superior Technology and a Highly Efficient Manufacturing Process We have superior technology due to a license agreement which allows us to license 9 patents from an affiliate of ours.We have developed a highly efficient manufacturing process through close collaboration with our equipment supplier pursuant to which we have been able to lower our costs and improve our yields . An Experienced and Dedicated Management Team Our management team members have an average of greater than 20 years of experience in the aluminum industry, and our management team has more than 100 years of experience in the aluminum industry. Growth Strategy: We intend to pursue the following strategies to achieve our goal: Continue to Increase Our Production Capacity We will continue to expand into new production lines and increase our production capacity of ultra-thin aluminum foil which is used in pharmaceutical and electronic industries. We have leased a 1600mm cold-rolling production line , which is being implemented into our production process in phases.We expect will increase capacity by approximately 15,000 metric tons, or 75% more than our2010 capacity , by the end of 2011, when the 1600mm cold-rolling production line is scheduled to be operating at full capacity. Further Increase our Market Share and Economies of Scale We will expand our market share and customer base by expanding and improving our product quality and lowering production and sales cost which will allow us to increasingly capitalize on economies of scale. -2- Table of Contents Introduce New Products with Higher Margins We plan to begin production of aluminum foil products used in pharmaceutical packaging and electronic components since such products have much higher margins and offer significant growth opportunities. Expand our Product Offerings in Emerging Markets We intend to increase revenues by exporting our products to emerging markets including but not limited to Southeast Asia, Africa and Latin America. Continue to Enhance Manufacturing Efficiencies We will focus our research and development on advanced processing techniques to develop more sophisticated products that command higher margins, and we will continue to improve margins through increased efficiencies in our production process. Our Corporate Information We were incorporated in the State of Nevada on January 29, 2010 as AJ Acquisition V, Inc. Since inception we have been engaged in organizational efforts and obtaining initial financing. Our business purpose was to seek the acquisition of or merger with, an existing company.On November 8, 2010 we filed an amendment to our articles of incorporation to change our name to China Aluminum Foil, Inc., and on November 8, 2010 we entered into, and closed, a share exchange agreement with Lucky Express, now our wholly owned subsidiary. Our principal offices are located at Building No.35, No.1 Cui Zhu Street, High-tech Development Area, Zhengzhou City, Henan Province, China.Our telephone number is (86) 371-67539696.Our fiscal year end is June 30. -3- Table of Contents THE OFFERING Common stock outstanding before the offering 10,201,011 shares as of July 5 , 2011. Common stock offered by selling shareholders Consists of up to 10,100,000 shares of our common stock issued or issuable to the selling shareholders Common stock to be outstanding after the offering 10,201,011 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock hereunder. The selling shareholders will offer their shares at $2.00 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $.We will not receive any proceeds of the sale of these securities. See “Use of Proceeds” for a complete description. Ticker Symbol Our common stock is not traded on any exchange. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board once our shareholders have free trading shares; however, there is no guarantee that we will obtain a listing. Risk Factors Please read the section entitled “Risk Factors” beginning on page 6 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. SUMMARY CONSOLIDATED FINANCIAL DATA The following income statement data for the nine months ended March 31, 2011 and March 31, 2010and balance sheet data as of March 31, 2011 were derived from our unaudited consolidated financial statements included elsewhere in this prospectus. The income statement data for the years ended June 30, 2010 and June 30, 2009 were derived from our audited consolidated financial statements included elsewhere in this prospectus. These historical results are not necessarily indicative of results to be expected in any future period. You should read the following summary financial information together with the other information contained in this prospectus, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements and related notes included elsewhere. -4- Table of Contents STATEMENT OF INCOME DATA (In thousands except per share data) Twelve Months Ended Nine Months Ended June 30, 2010 June 30, 2009 March 31, 2011 March 31, 2010 (Unaudited) (Unaudited) Sales revenue $ $ 53,483 $ Cost of goods sold 51,908 Gross Profit ) 1,575 Operating expenses Selling expenses 83 General and administrative expenses 342 Total operating expenses 425 Income (loss) from operations ) 1,150 Interest income 1 1 23 1 Bank Charge (5
